      Case 1:19-cv-08761-ALC Document 12 Filed 11/05/20 Page 1 of 7




                               Carmine P. Amelio and Alfonso Amelio
                                          Plaintiffs Pro Se
                                           32 Main Street
                                     New Milford, CT 06776
                                         Ph: 412-612-6774
                                   Email: cpamelio@gmail.com
                                        November 4, 2020


Honorable Andrew L. Carter
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007
ALCarterNYSDChambers@nysd.uscourts.gov

RE: Carmine Amelio, et al, v. Quicken Loans, Inc., et al, Case No.: 1:19-cv-08761-ALC – Letter in
Support of Plaintiff’s request to reopen this matter and request a further sixty (60) days extension of
time to confirm proper and effectuated service of summons and complaint.

Dear Judge Carter,

         This letter is to advise that Plaintiffs timely filed Affidavit of Service via the
Temporary_Pro_Se_Filing@nysd.uscourts.gov link on October 5, 2020 (See Exhibit A), however,
the pleading was never docketed by the Court Clerk and, subsequently, Plaintiffs’ case was dismissed
on October 15, 2020. On October 3, 2020, Plaintiffs attempted to file their Second Amended
Complaint, which was attached to Plaintiff’s July 7, 2020 response to order to show cause, but the
Clerk indicated that it was incorrectly titled “First Amended Complaint.” The error was only on the
title while and the body was proper as the Second Amended Complaint, thus Plaintiffs corrected the
title error and timely filed their Second Amended Complaint, received summons from the clerk and
timely served the summons and complaint on October 5, 2020.

        Plaintiffs are pro se and not trained in law, which outside of their full time occupations,
require extensive time to research and prepare pleadings and the administration and other court
matters.

       Plaintiffs are not making this request in bad faith or for the purposes of delay and it will not
harm or prejudice the Defendants’ case.

        Plaintiffs would greatly appreciate for this Court to grant their request to reopen this matter
and a further sixty (60) days extension of time to confirm proper and effectuated service of summons
and complaint.

                                                Respectfully submitted,
                                                /s/ Carmine P. Amelio
                                                Carmine P. Amelio, Plaintiff Pro Se

                                                /s/ Alfonso Amelio
                                                Alfonso Amelio
Case 1:19-cv-08761-ALC Document 12 Filed 11/05/20 Page 2 of 7




          EXHIBIT A
11/3/2020               Case 1:19-cv-08761-ALC Gmail
                                                 Document          12 Filed
                                                     - Case No.: 19-cv-8761,      11/05/20
                                                                             Afﬁdavit of Service Page 3 of 7


                                                                                               Carmine Amelio <cpamelio@gmail.com>



  Case No.: 19-cv-8761, Affidavit of Service
  1 message

  Carmine Amelio <cpamelio@gmail.com>                                                                          Mon, Oct 5, 2020 at 5:27 PM
  To: Temporary_Pro_Se_Filing@nysd.uscourts.gov

    Dear Clerk,

    Please file the Affidavit of Service in the above matter.

    Thank you,
    Carmine Amelio

            AAcrotty-UDS-20201005-Affidavit of Service Second Amended Complaint.pdf
            191K




https://mail.google.com/mail/u/0?ik=114da6eaef&view=pt&search=all&permthid=thread-a%3Ar5463761865289740219%7Cmsg-a%3Ar-7223853540716401774&si… 1/1
          Case 1:19-cv-08761-ALC Document 12 Filed 11/05/20 Page 4 of 7




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


Alfonso Amelio; and Carmine Amelio,
                                                    CIVIL ACTION NO.: 1:19-CV-08761-ALC
                  PLAINTIFF(S),
                                                                      Civil Action
                 vs.

McCabe, Weisberg & Conway, P.C.;
                                                       SECOND AMENDED COMPLAINT
Fein, Such & Crane LLP;                                   JURY TRIAL DEMANDED
Seterus, Inc.;
Ocwen Loan Servicing, LLC;
OneWest Bank, N.A.;
Quicken Loans, Inc.;
Federal National Mortgage Association;
Concrete Properties, LLC; and
Sandelands Eyet LLP,

                  DEFENDANTS



                                    AFFIDAVIT OF SERVICE



I, Paul Amelio, hereby certify that on October 5, 2020 a copy of, Summons and Second Amended

Complaint, including the First Amended Complaint, the original Complaint, Order to Show Cause,

Response to Order to Show Cause and Order Granting Extension of Time to serve the Summons and

Complaint, was served by Certified Mail, Return Receipt, United States Postal Service to all

interested parties on the attached list.




                                                1
Case 1:19-cv-08761-ALC Document 12 Filed 11/05/20 Page 5 of 7
         Case 1:19-cv-08761-ALC Document 12 Filed 11/05/20 Page 6 of 7




Attached Service List

Via USPS Certified Mail, Return Receipt

McCabe, Weisberg & Conway, P.C.
c/o Corporation Service Company, Registered Agent
80 State Street
Albany, New York 12207
Certified Mail Receipt No.: 7019 0160 0000 4931 4609
Return Receipt No.: 9590 9402 2424 6249 3540 01

Fein, Such & Crane LLP
c/o Howard Crane
28 E Main Street, Suite 1800
Rochester, New York 14614
Certified Mail Receipt No.: 7019 0160 0000 4931 4333
Return Receipt No.: 9590 9402 2424 6249 3540 18

Seterus, Inc.
c/o Corporation Trust Company, Registered Agent
Corporation Trust Center
1209 Orange Street,
Wilmington, Delaware 19801
Certified Mail Receipt No.: 7019 0160 0000 4931 4371
Return Receipt No.: 9590 9402 2424 6249 3541 79

Ocwen Loan Servicing, LLC
c/o Corporation Service Company, Registered Agent
1201 Hays Street
Tallahassee, FL 32301
Certified Mail Receipt No.: 7019 0160 0000 4931 4364
Return Receipt No.: 9590 9402 2424 6249 3541 86

OneWest Bank, N.A., division of CIT Group, Inc.
c/o C T Corporation System, Registered Agent
28 Liberty St.
New York, New York 10005
Certified Mail Receipt No.: 7019 0160 0000 4931 4357
Return Receipt No.: 9590 9402 2424 6249 3541 93

Quicken Loans, Inc.
c/o The Corporation Company, Registered Agent
40600 Ann Arbor Rd E, Ste 201
Plymouth, MI 48170
Certified Mail Receipt No.: 7019 0160 0000 4931 4340
Return Receipt No.: 9590 9402 2424 6249 3542 09
         Case 1:19-cv-08761-ALC Document 12 Filed 11/05/20 Page 7 of 7




Attached Service List, continued

Via USPS Certified Mail, Return Receipt

Federal National Mortgage Association, Inc.
c/o The Company Corporation, Registered Agent
251 Little Falls Drive
Wilmington, Delaware 19801
Certified Mail Receipt No.: 7019 0160 0000 4931 4388
Return Receipt No.: 9590 9402 2424 6249 3541 62


Concrete Properties, LLC
c/o Department of State, Division of Corporations
One Commerce Plaza, 99 Washington Ave
Albany, NY 12231-0001
Certified Mail Receipt No.: 7019 0160 0000 4931 4401
Return Receipt No.: 9590 9402 2424 6249 3541 48

Sandelands Eyet LLP
c/o Alina H. Eyet
145 Pine Haven Shores Rd
Shelburne, VT 05482
Certified Mail Receipt No.: 7019 0160 0000 4931 4395
Return Receipt No.: 9590 9402 2424 6249 3541 55
